Title: To Alexander Hamilton from Edmund Randolph, 2 July 1794
From: Randolph, Edmund
To: Hamilton, Alexander



Philadelphia July 2nd. 1794.
Sir,

In the account, which I am about to settle, of the pecuniary transactions in the department of State, I wish for the voucher of the 18,000 Dollars for which I gave a receipt.
You were so obliging as to pay that sum to Mr Jay’s order, and I will thank you for some note, which may serve as a voucher.
You advanced to me nine hundred Dollars for the discharge of F. Skipwith’s demand. I understand that no warrant issued for this sum; but the advance of it was in consequence of a negotiation with the Bank of the United States. A warrant has been sent to me in my private character as attorney for F. Skipwith, and I shall in the morning receive the money as such; and will immediately, if you will inform me, how to do it, so as to suit your entries and absolve the charge of 900 dollars against me on his account, deposit it in the Bank, or wherever else you direct.   I have the honor to be, Sir   With great esteem and respect   Yo. mo. ob. serv.

Edm: Randolph.

 